FILED
                             NOT FOR PUBLICATION                            APR 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARTURO E. ACOSTA,                                 No. 11-15238

               Plaintiff - Appellant,             D.C. No. 2:09-cv-01998-RLH-RJJ

  v.
                                                  MEMORANDUM *
N.A.P.H. CARE; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                              Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Arturo E. Acosta, a Nevada state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison

officials were deliberately indifferent to his serious medical needs. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Acosta’s deliberate indifference claims

because he failed to allege facts establishing that defendants consciously

disregarded his serious medical needs. See Toguchi v. Chung, 391 F.3d 1051,

1060 (9th Cir. 2004) (“A showing of medical malpractice or negligence is

insufficient to establish a constitutional deprivation under the Eighth

Amendment.”); Shapley v. Nev. Bd. of State Prison Comm’rs, 766 F.2d 404, 407

(9th Cir. 1985) (per curiam) (for delay of treatment to constitute deliberate

indifference, prisoner must allege that it led to further injury); see also Steckman v.

Hart Brewing, 143 F.3d 1293, 1295-96 (9th Cir. 1998) (“[W]e are not required to

accept as true conclusory allegations which are contradicted by documents referred

to in the complaint.”).

      The district court did not abuse its discretion by denying leave to amend

because it is clear that amendment would be futile. See Cato v. United States, 70

F.3d 1103, 1106 (9th Cir. 1995); see also Chodos v. West Publ’g Co., 292 F.3d

992, 1003 (9th Cir. 2002) (setting forth standard of review and explaining that the

district court’s discretion is particularly broad when it has already granted leave to

amend).


                                           2                                     11-15238
Acosta’s remaining contentions are unpersuasive.

AFFIRMED.




                                  3                11-15238